Exhibit 14 GOLDEN PHOENIX MINERALS, INC. CODE OF BUSINESS CONDUCT AND ETHICS (As adopted on April 1, 2010) INTRODUCTION Golden Phoenix Minerals, Inc. (the “Company”) is committed to maintaining the highest standards of ethical conduct, promoting integrity, deterring wrongdoing and complying with applicable laws, rules and regulations.In furtherance of this commitment, the Board of Directors (the “Board”) has adopted this Code of Business Conduct and Ethics (the “Code”) for all directors, officers and employees of the Company (“Company Individuals”).The principles set forth in this document describe how Company Individuals should conduct themselves.All Company Individuals are expected to comply with the letter and spirit of this Code. This Code does not address every expectation or condition regarding proper and ethical business conduct.Accordingly, this Code is intended to serve as a source of guiding principles for Company Individuals.Company Individuals are encouraged to discuss issues about particular circumstances that may be relevant to one or more of the provisions of this Code with the Chairman of the Board, (the “Chairman”) who may consult with inside or outside legal counsel as appropriate. The Board encourages reporting of any behavior by Company Individuals which violates the Code and the Board will not tolerate retaliation against any person who in good faith reports such violations to the Board or the Chairman. 1.
